UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7223



GONZOLO DANNY LAGO,

                                             Plaintiff - Appellant,

          versus

DONALD WILMOUTH, Lieutenant; TERRENCE JONES,
Correctional   Officer;  UNKNOWN   WINSTEAD,
Correctional Officer,

                                            Defendants - Appellees,

          and

D.W. EVANS, Internal Affairs Investigator;
E.P. HICKS, Internal Affairs Investigator;
GARY L. BASS, Deputy Warden; DONALD BAYLOR,
Sargeant; JAMES CRAWFORD, Lieutenant; UNKNOWN
HARRIS; J.C. FARROW; R.D. GREEN; J. HALSEY;
UNKNOWN RAYMOND, Correctional Officer; LARRY
HOPSON, Physicians Assistant; UNKNOWN HOLLAND,
Doctor; UNKNOWN BILLOW, Doctor; UNKNOWN
UNDERWOOD, Doctor; J. BEALE, Warden,

                                                         Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  David G. Lowe, Magistrate
Judge. (CA-93-763-R)


Submitted:   March 21, 1996                 Decided:   April 2, 1996
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Gonzolo Danny Lago, Appellant Pro Se. Mark Ralph Davis, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant appeals from the jury's verdict in favor of Defen-

dants in his 42 U.S.C. § 1983 (1988) complaint. Appellant alleged

that prison guards beat him following a peaceful sit-in demonstra-

tion by inmates and after he accidentally set his mattress on fire.
The jury found that the force used against him was reasonable and

not malicious.

     Appellant claims that the trial court failed to allow him

adequate time to present his case and improperly withheld from
evidence emergency medical grievances he filed after the incident.

Appellant offers no elaboration of how the alleged time restriction

affected his case. Although he asserts that his grievances would

have proved that Defendants committed perjury at trial, the docu-

ments in the record contain only Appellant's unsworn statements

that he was in pain and believed that he required immediate medical
attention. We find no ground for appeal based on these documents.

     Appellant also avers that Defendants' testimony at an earlier

trial would have proved they perjured themselves at his trial.

However, Appellant neither identifies the other trial nor describes

the alleged inconsistencies in testimony. We find his general claim

insufficient to warrant relief.




                                  3
     Accordingly, we affirm judgment reflecting the jury's verdict.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                4